Title: To Benjamin Franklin from Mathieu de Rochefermoy, 2 June 1778
From: Rochefermoy, Mathieu de
To: Franklin, Benjamin


Monsieur,
A Nancy en lorraine ce 2 juin 1778
La gazette de leyde ayant fait courir il y a déja quelques tems le bruit désagréable pour moi et ma famille, que vous aviez reçu des nouvelles des états unis de l’amerique, qui vous apprenoient que les commendans ameriquains à Ticonderaga s’étoient laissés seduire par le géneral Burgoine, et ayant compromis par là mon pere qui y etoit employé comme Brigadier Général, et qui s’est bien lave en présence du congrès et du Général ouhagington [Washington] de tous les soupçons qu’on a pu avoir de lui à ce sujet, j’ose prendre en consequence, monsieur, la liberté de vous écrire pour reclamer votre justice, et vous prier de vouloir bien me faire l’honneur, et me rendre l’important service de m’accorder une reponse qui puisse m’autoriser authentiquement à obliger le gazetier de leyde à retablir la reputation de mon pere, incapable d’aucune bassesse, et qui a toujours été reconnu pour un brave homme, comme il est facile de le voir dans un ouvrage intitulé science des postes militaires, dédié à son al[tesse] s[érénissime] le prince Conty.
Mr. le Maire capitaine de dragons qui vient de l’amerique dans ce moment, envoyé par le congrès en commission, et que j’ai vu ici en passant, m’a assuré que le congrès honoroit toujours mon pere de sa confiance, et qu’il devoit être de l’expédition du Canada; ainsi j’ose esperer de votre équité d’après cela, monsieur, que vous me ferez le plaisir de me donner la facilité de détruire la fausse nouvelle qui ternit la réputation de mon pere, qui expose sa vie dans ce moment pour le congrès. Je suis bien faché, monsieur de vous importuner par mes lettres, mais la nature du sujet de celle-cy me rendra surement excusable à vos yeux. J’ai l’honneur d’etre avec un très profond respect, Monsieur, Votre très humble et très obeissant serviteur
De Rochefermoyofficier au regt. de bourbonnois à Nancy
 
Notation: De Roche Fermoy Mancy ce 2 Juin 1778.
